Citation Nr: 0420322	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1959 to February 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The RO denied entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing and/or a special home adaptation grant.

In April 1999, the veteran elected to appoint R. Edward 
Bates, Attorney at Law, as his representative for all future 
proceedings before VA.  During the pendency of this appeal, 
in a December 2003 letter to the veteran, the Board notified 
the veteran that VA had revoked Mr. Bates' authority to 
represent VA claimants, effective from July 28, 2003, and 
that VA could no longer recognize Mr. Bates as his 
representative.  The veteran was also informed of his other 
options regarding representation before VA.  It appears that 
the veteran has chosen to represent himself, as there is no 
indication that he appointed another private attorney, or 
that he chose an accredited veterans' service organization 
(VSO) to represent him.  

The case was remanded to the RO by the Board in February 2004 
for additional duty-to-assist development and adjudicative 
action.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are as 
follows:  major depression with post-traumatic stress 
disorder (PTSD) and generalized anxiety disorder, rated as 50 
percent disabling; bilateral high frequency hearing loss, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and scar, 3rd degree burn, left ring finger, rated 
as 10 percent disabling.  The total combined schedular rating 
is 70 percent.  

2.  The veteran is in receipt of a total compensation 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  

3.  In a March 2002 rating decision, the RO determined that 
the veteran's service-connected disabilities were permanent 
and total in nature.

4.  The veteran is not receiving compensation under Chapter 
11 of Title 38 U.S.C.A. for permanent and total disability 
for loss (or loss of use) of either lower extremity, or 
blindness in both eyes (having only light perception).  

5.  The veteran is not in receipt of compensation under 
Chapter 11 of Title 38 U.S.C.A. for permanent and total 
disability due to blindness in both eyes, with visual acuity 
of 5/200 or less, or for the anatomical loss (or loss of use 
of) both hands.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.809 (2003).

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring necessary home adaptations 
have not been met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duties to Notify & to Assist

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  

The evidence does not show, nor has the veteran identified, 
the existence of any additional pertinent medical records 
that have not been obtained.  Accordingly, the Board finds 
that the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist him in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the April 
2002 rating decision, August 2002 Statement of the Case, the 
Board's February 2004 Remand, the March 2004 Duty to Assist 
letter, the veteran was notified of what information was 
necessary to substantiate his claim of entitlement to 
specially adapted housing or a special home adaptation grant 
as well as whether he, or VA, bore the burden of producing or 
obtaining the evidence.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claims has been satisfied.  38 U.S.C.A. § 
5103(a) (West 2002).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, a VCAA notice letter referable to eligibility for 
specially adapted housing or a special home adaptation grant 
was provided to the veteran in March 2004, subsequent to the 
April 2002 initial unfavorable AOJ decision.  



Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to prefect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

There is simply no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, supra.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In the veteran's case at hand, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

The veteran has been given every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The RO has completed all development of this claim that is 
possible without further input by the appellant. The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the September 2001 letter 
from the RO.  

That letter did indicate that the veteran should respond 
within 60 days but the statement of the case was not issued 
until nearly a year had passed and then the veteran received 
a de novo review through his election of the Decision Review 
Officer (DRO) option.  He had an informal meeting with the 
DRO and the DRO recorded information in the record and issued 
another decision through a supplemental statement of the case 
in October 2003. 

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The March 2004 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
Moreover, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  In this case, because the law and 
not the evidence is dispositive, the changes made by the VCAA 
as to evidentiary development are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Facts, Legal Criteria, and Analysis

The veteran's application for specially adapted housing or a 
special home adaptation grant, VA Form 21-4555, was received 
at the RO in April 2002.

Congress entitled certain veterans, who have specific 
permanent and total service-connected disabilities, to a VA 
grant for the purpose of constructing an adapted dwelling, or 
modifying existing housing, to meet their special needs.  
Congress provided that the goal of VA's Specially Adapted 
Housing (SAH) Program would be to provide a barrier-free 
living environment which could afford a qualifying veteran a 
level of independent living, in his home, or the home of a 
relative, which he may not normally enjoy because of his 
particular service-connected disability.  However, there are 
very specific requirements that must be met in order to 
qualify for this program under current VA law.  See 38 
U.S.C.A. § 2101 (West 2002); see also P.L. 108-183, Title IV, 
§ 401, 117 Stat. 2664. Dec. 16, 2003 (adding current service 
member eligibility, if otherwise qualified).  



That is, in order to be eligible for a specially adapted 
housing grant, under 38 U.S.C.A. § 2101(a), a veteran must be 
entitled to compensation (under chapter 11) for permanent and 
total service-connected disability due to:  (1) loss (or loss 
of use) of both lower extremities, so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) a combination of (A) blindness in both 
eyes, having only light perception, plus (B) loss (or loss of 
use) of one lower extremity; or (3) loss (or loss of use of) 
one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss (or loss of use) of one 
upper extremity, which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); see also 38 C.F.R. § 3.809 (2003).  

Veterans who do not meet the qualifications under 38 U.S.C.A. 
§ 2101(a) above, but who also are entitled to compensation 
(under chapter 11) for a permanent and total service-
connected disability which includes (A) blindness in both 
eyes with 5/200 visual acuity or less; or (B) includes the 
anatomical loss or loss of use of both hands, may be entitled 
to such adaptations to their residence as determined by VA to 
be reasonably necessary because of such disability, or 
entitled to assistance in acquiring a residence already 
adapted with special features determined by VA to be 
reasonably necessary, because of such disability.  38 
U.S.C.A. § 2101(b)(1) (West 2002); see also 38 C.F.R. § 
3.809(a) (2003).  

Although the Veterans Benefit Act of 2003 amended 38 U.S.C.A. 
§ 2101 to include active service members within the scope of 
potential applicants, if they otherwise met the initial 
criteria in section (a) or (b) above, that amendment has no 
bearing on the instant matter the Board must address, because 
the veteran is not an active service member.  See P.L. 108-
183, Title IV, § 401, 117 Stat. 2664. Dec. 16, 2003.  Thus, 
no further action is necessary on this question.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993). 


In this case, it is averred that the benefit of the doubt 
should be afforded to the veteran, as he has indicated that 
he is unable to walk without the use of braces due to medical 
problems with his knees and in addition to being in receipt 
of a permanent and total disability rating due to service-
connected disabilities that render him unemployable.  

The veteran is currently in receipt of a TDIU.  He also has a 
combined schedular rating of 70 percent, comprised of major 
depression with PTSD and generalized anxiety disorder, rated 
as 50 percent disabling; bilateral high frequency hearing 
loss, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; and scar, 3rd degree burn, left ring 
finger, rated as 10 percent disabling bilateral hearing loss.  

The disability affecting the veteran's lower extremities is 
not service-connected.

While the Board is sympathetic to the veteran's contentions, 
and finds him credible, unfortunately, he does not meet any 
of the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 
3.809, 3.809a, for either specially adapted housing or 
special home adaptation grants.  That is, he does not have 
the requisite service-connected disability(ies) of the lower 
extremities, he is not blind, and he does not have loss of 
use (or loss of) both hands, due to service-connected 
disability, nor does he claim to have such.  Because the 
veteran does not meet any of the specified criteria, his 
claims must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Additionally, although it has been requested that all 
reasonable doubt be resolved in the veteran's favor, in this 
case, there is no such doubt.  See 38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. §§  3.102, 4.3 (2003).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



